21 A.3d 1165 (2011)
207 N.J. 2
In the Matter of Arthur J. CUTILLO, an Attorney at Law (Attorney No. XXXXXXXXX).
D-125 September Term 2010, 068591
Supreme Court of New Jersey.
June 27, 2011.

ORDER
ARTHUR J. CUTILLO of RIDGEWOOD, who was admitted to the bar of this State in 1994, having pleaded guilty in the United States District Court for the Southern District of New York to conspiracy to commit securities fraud in violation of 18 U.S.C. § 371, and securities fraud, in violation of 15 U.S.C. § 78j(b) and 78ff, 17 C.F.R. § 240.10b-5 and 240.10b5-2, and 18 U.S.C. § 2, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), ARTHUR J. CUTILLO is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that ARTHUR J. CUTILLO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ARTHUR J. CUTILLO comply with Rule 1:20-20 dealing with suspended attorneys.